Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 15/554738, now US patent 10821124, filed August 31, 2017, which is a national stage application of PCT/EP2016/054614, filed March 4, 2016, which claims benefit of foreign application EP15157724.4, filed March 5, 2015.  Claims 2-8, 10, 14, and 16 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted September 28, 2020 is acknowledged wherein claims 2-8, 10, 14, and 16 are amended and claims 1, 9, 11-13, and 17 are canceled.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim includes the phrase, “wherein the composition further comprising,” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 2 includes a limitation requiring that the fucosylated oligosaccharide(s) are present in an amount of 0.8-1.5 g/L or 0.55-1.05 g/100g dry weight.  However, dependent claim 6 includes as its sole additional limitation that the amount of fucosylated oligosaccharides is the wider range of 0.2-3 g/L or 0.13-2.1 g/100g.  Dependent claim 7 recites as its sole additional limitation the same range of 0.8-1.5 g/L or 0.55-1.05 g/100g as claim 2.  Therefore neither of these claims further limit the base claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (US pre-grant publication 2013/0251844, cited in PTO-892)
	The claimed invention is directed to a method of treating colics in an infant or young child comprising administering to the infant or young child a composition comprising at least one fucosylated oligosaccharide in a specific concentration.  Dependent claims 3-5 further define the fucosylated oligosaccharide as being 2’-fucosyllactose.  Dependent claims 6-8 further define the amount of the 
	Sprenger et al. discloses a prebiotic oligosaccharide mixture comprising an N-acetyl-lactosamine, a sialylated oligosaccharide, and a fucosylated oligosaccharide. (p. 1 paragraphs 14-15) In one embodiment the composition is an infant food or formula as described in claim 14. (p. 2 paragraph 18) The fucosylated oligosaccharide is preferably 2’-fucosyllactose (p. 3 paragraphs 48-49) and is preferably present in an amount of 0.1-3g per 100g dry weight of the composition. (p. 3 paragraph 51) The composition preferably also comprises at least one probiotic bacterial strain. (p. 4 paragraphs 63-64) The composition can be used in reducing the risk or occurrence of the effects of food allergies including gastrointestinal symptoms such as colics. (p. 4 paragraph 67)
	While Sprenger et al. does not specifically recite the exact ranges of 0.5-1.05, 0.13-2.1, or 0.69-0.87 g/100g of the composition on a dry weight basis, as recited in independent claim 2 and dependent claims 6-8, these ranges fall within the broader range of 0.1-3 g/100g described by Sprenger et al.  According to MPEP 2144.05(I), when a claimed range overlaps or lies inside a range described in the prior art, a prima facie case of obviousness exists.

Claims 2-8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (PCT international publication WO2015/065194, reference included with PTO-892)
	The claimed invention is directed to a method of treating colics in an infant or young child comprising administering to the infant or young child a composition comprising at least one fucosylated oligosaccharide in a specific concentration.  Dependent claims 3-5 further define the fucosylated oligosaccharide as being 2’-fucosyllactose.  Dependent claims 6-8 further define the amount of the fucosylated oligosaccharide in the composition.  Dependent claim 10 further specifies that the 
	Ludwig et al. discloses administering a partly fermented infant formula comprising nondigestible oligosaccharides to an infant to reduce the instance of colics and crying episodes. (p. 2 lines 6-29) In a further embodiment the composition contains the probiotic bacterium Streptococcus thermophilus, (p, 8 lines 19-25) as well as Bifidobacterium breve. (p. 1 lines 13-17) Nondigestible oligosaccharides are preferably selected from a group including various fucosylated oligosaccharides including 2’-fucosyllactose. (p. 11 lines 16-27) While a few of the oligosaccharides mentioned are N-acetylated (e.g. lacto-N-fucopentaose or disialyllacto-N-tetraose) the compositions does not require these oligosaccharides, nor are they particularly preferred.  The disclosed infant formula comprises 0.5-20% total non-digestible oligosaccharide by dry weight, or 0.5-20g per 100g, which encompasses the ranges recited in claims 2 and 6-8.
While Ludwig et al. does not specifically recite the exact ranges of 0.5-1.05, 0.13-2.1, or 0.69-0.87 g/100g of the composition on a dry weight basis, as recited in independent claim 2 and dependent claims 6-8, these ranges fall within the broader range of 0.1-3 g/100g described by Sprenger et al.  According to MPEP 2144.05(I), when a claimed range overlaps or lies inside a range described in the prior art, a prima facie case of obviousness exists.  Furthermore while the preferred ranges described by Ludwig et al. (e.g. 2.0-7.5%) are higher than those recited in the present claims, Ludwig et al. discloses that the composition preferably includes two or more nondigestible oligosaccharides.  Therefore one of ordinary skill in the art would have understood that each individual oligosaccharide (e.g. 2’-fucosyllactose) would be present in an amount lower than the total range of 2.0-7.5%.
For these reasons the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/26/2022